In a proceeding pursuant to Family Court Act article 10 to terminate parental rights on the ground of permanent neglect, the mother appeals from a fact-finding and dispositional order of the Family Court, Kings County (Grosvenor, J.), dated January 27, 2010, which, after a fact-finding hearing and a determination that the mother permanently neglected the subject child, and upon the mother’s surrender of her parental rights to the subject child on consent, terminated her parental rights and transferred guardianship and custody of the subject child to the petitioner for the purpose of adoption. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves for leave to withdraw as counsel for the appellant.
Ordered that the appeal from so much of the order as terminated the appellant’s parental rights and transferred guardianship and custody of the subject child to the petitioner *947for the purpose of adoption, upon her surrender of her parental rights, is dismissed, without costs or disbursements, on the ground that that portion of the order was entered on consent; and it is further,
Ordered that the order is affirmed insofar as reviewed, without costs or disbursements.
The appellant was not aggrieved by the disposition terminating her parental rights to the subject child, since she consented to that disposition. On her appeal from that order, however, this Court may review the fact-finding determination, inasmuch as that determination was the subject of contest in the Family Court (see Matter of Child Welfare Admin. v Jennifer A., 218 AD2d 694, 695 [1995]; CPLR 5511). We have reviewed the record and agree with the mother’s assigned counsel that there is no nonfrivolous issue which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is therefore granted (see Anders v California, 386 US 738 [1967]; Matter of Theresa Helen T., 31 AD3d 776 [2006]; Matter of Dyshea T., 17 AD3d 685 [2005]). Angiolillo, J.P., Balkin, Leventhal and Sgroi, JJ., concur.